Citation Nr: 0608114	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for a hole in the 
heart.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a December 2001, rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 2002, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of this hearing has 
been associated with the claims folder.  The Board remanded 
the case in March 2004 so that additional evidence could be 
developed, as well as to ensure compliance with certain due 
process considerations.

The veteran is shown to have submitted certain medical 
evidence directly to the Board in January 2006.  The records 
contain pertinent information concerning treatment afforded 
him for cardiac-related problems.  The appellant has not 
waived RO initial consideration of this evidence.  However, 
as this evidence is duplicative of evidence already of 
record, the Board is not now bound to return the record to 
the RO for initial consideration of the additional evidence.  
See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

As part of a December 2005 VA Form 21-4138, the veteran 
submitted a claim for service connection for a bilateral ear 
infection with nerve damage.  This matter is referred to the 
RO for appropriate development.  

Also as part of the December 2005 VA Form 21-4138, the 
veteran expressed disagreement with a rating decision of July 
14, 2005, which, apparently, in some manner, concerned a 
service-connected bilateral hearing loss disability.  The 
Board observes that a rating decision dated in July 2005 is 
not of record, and that no other rating decision on file 
shows that the RO has adjudicated a claim involving bilateral 
hearing loss.  The veteran noted that his hearing loss 
disorder "should have been rated higher than the past 0%."  
In the event that such a July 2005 rating decision exists, 
which in some manner dealt with a claim involving a hearing 
loss disorder, the RO should issue the veteran a statement of 
the case (SOC) as to this issue, and provide him the 
opportunity to submit a timely substantive appeal.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  It is not shown that the veteran has a bilateral leg 
disorder.  

2.  A low back disorder was not manifested in service, 
arthritis of the lumbar spine was not manifested in the first 
postservice year, and it is not shown that any current low 
back disability is related to service.

3.  A competent diagnosis of asbestosis is not of record, and 
the veteran's current respiratory problems began many years 
after service, and were not caused by any incident of 
service, including asbestos exposure.

4.  A history of a hole in the heart since birth was noted in 
a March 1997 private medical letter, and the veteran does not 
dispute that such disability preexisted service.  

5.  A chronic increase in severity of the veteran's 
preexisting hole in the heart disorder during the veteran's 
active service is not shown.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).


2.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

3.  Service connection for asbestosis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

4.  The presumption of soundness on entry in service is 
rebutted for a hole in the heart; and there is clear and 
unmistakable evidence against a finding that a preexisting 
hole in the heart disorder was aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.


In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in June 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the June 2004 notice was provided to the appellant 
after the 2001 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Hence, because there is not 
a scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  


Regarding the "duty to assist," the RO is shown to have 
successfully obtained and associated with the record numerous 
medical records from several private physicians and 
hospitals.  

The RO is also shown to have attempted on several occasions, 
albeit unsuccessfully, to obtain the veteran's service 
medical records.  VA has a heightened duty to assist the 
veteran in developing his claims since the records have been 
lost or destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  See also Russo v. Brown, 9 Vet. App. 46, 
50-51 (1996); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Where records were lost due to the fire at the St. Louis 
archival repository VA Adjudication Procedure Manual, M21-1, 
includes special provisions (at paragraph 4.06) for handling 
such "Fire-Related Cases."  The Manual instructs VA 
personnel as to procedures and alternatives when records 
needed to resolve a claim cannot be secured from the service 
department.  VA is directed to assist the appellant in 
obtaining sufficient evidence from alternative or collateral 
sources.  Paragraph 4.07, suggests various types of evidence 
which may be considered in lieu of missing service medical 
records.  Other guidelines are set forth as to alternative 
records such as may be available through newly discovered 
archives like the Office of the Army Surgeon General (SGO).

In this regard, the Board notes that after the veteran 
submitted National Archives (NA) Form 13055 (Request for 
Information Needed to Reconstruct Medical Data) and NA Form 
13075 (Questionnaire about Military Service) in December 
2001, the RO forwarded these forms to NPRC.  In July 2004, 
the NPRC notified the RO that it needed more specific 
information from the veteran in its efforts to obtain service 
medical records.  In September 2004, the RO informed the 
veteran that more detailed information, such as "complete 
organization" information, to include company, battalion, 
and regiment was needed to assist the NPRC in its continuing 
effort to locate service medical records.  The veteran is not 
shown to have responded to this request.  The duty to assist 
is not a one-way street.  "If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

38 C.F.R. § 3.159(c)(4) states that VA will arrange for an 
examination if such is necessary to determine a claim, and 
that an examination is necessary if (summarized):  (A)  There 
is competent evidence of current disability or persistent or 
recurrent symptoms of a disability (B)  Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C)  Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service-connected disability.  Here, 
there is no competent evidence of current disability or 
symptoms relating to either asbestosis or to a bilateral leg 
disorder.  Likewise, as noted, the veteran's service medical 
records, unfortunately, are not available.  Finally, there is 
no competent evidence suggesting that any of the currently 
claimed disorders might be related to service.  Hence, a VA 
examination is not necessary.  VA's duties to assist, 
including those mandated by the VCAA, are met.  The veteran 
is not prejudiced by the Board's proceeding with 
consideration of the appeal.  See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

Factual Background

As noted, service medical records are unavailable due to the 
fire at the NPRC in St. Louis.  However, one such record, the 
veteran's Report of Medical Examination at service discharge, 
dated in October 1956, is of record.  Review of this report 
shows that clinical evaluation of the veteran was, with the 
exception of findings concerning two scars, completely 
normal.  

The medical evidence on file is limited to private medical 
records; the veteran has never claimed to have been afforded 
VA medical treatment.  See page 11 of December 2002 hearing 
transcript (transcript).  

The Board observes that the great majority of medical 
evidence of record pertains to treatment afforded the veteran 
for various cardiac-related problems.  The veteran has 
alleged that all of his claimed disorders began during his 
period of service, except for the hole in his heart, which, 
he claims, pre-existed service.  See VA Form 9, received in 
October 2002.  The earliest medical records regarding 
treatment afforded the veteran for his heart are dated in 
1995.  Records supplied by IMC Northside Clinics shows that 
the veteran underwent coronary artery bypass surgery in March 
1995.  Also in 1995, the veteran is shown to have developed a 
myocardial infarction.  A March 1997 letter from a private 
physician, Dr. Pacifico, states that the veteran's hole in 
his heart was present since birth, and that the hole was 
closed.  This closure is shown to have occurred in February 
1997, at which time preoperative diagnoses included atrial 
septal defect, coronary artery disease, and previous coronary 
artery surgery (1995).  A March 1999 medical record shows a 
diagnosis of arterioscleortic cardiovascular disease.  An 
April 2002 chest X-ray report includes a diagnosis of no 
active disease with mild bibasilar fibrosis.  The most recent 
medical record on file pertaining to the veteran's 
cardiovascular system is dated in May 2002.  This record, an 
echocardiogram report, includes diagnoses of moderate 
concentric left ventricular hypertrophy with dystolic 
dysfunction and aortic sclerosis.

An undated medical form completed by Dr. Newman is also of 
record.  This form shows that the veteran was in receipt of 
disability benefits from the Chicago Transit Authority (CTA) 
employees retirement plan.  Dr. Newman indicated that the 
veteran had been under his care since March 1996.  He 
provided diagnoses of, in pertinent part, arteriosclerotic 
cardiovascular disease, asbestosis, and lower back.

A September 1999 letter written by Dr. Gottlieb states that 
he had seen the veteran for possible asbestosis.  It was 
noted that the veteran had worked for 13 or 14 years as a 
mechanic with the CTA at which time he had significant 
exposure to asbestos.  Chest X-ray was noted to show some 
very minimal bilateral pleural thickening.  The physician 
opined that he suspected that the veteran had some type of 
pulmonary vascular problem, and that the veteran's dyspnea 
was much less likely caused by asbestosis.  

In December 2001 the veteran returned a completed asbestosis 
questionnaire to VA.  He noted that his occupation since his 
discharge from service was minister, and that he had never 
had a job which involved insulation or asbestos.  He added 
that he did not serve aboard ships while in the Army, and 
that he had never smoked.


As part of an April 2002 letter, Dr. Gottlieb indicated that 
the veteran continued to suffer from shortness of breath.  He 
added that he had felt in the past that the veteran very 
possibly had some mild asbestos changes with some fibrosis in 
the lower lobes along the pleural areas.  Exposure to phen-
fen ten years earlier was reported.  Examination showed no 
evidence of silicosis.

In the course of his hearing before the undersigned in 
December 2002, the veteran testified that after falling on 
his back during basic training he began to have bilateral leg 
pain.  See pages 3 and 4 of transcript.  However, he added 
that he was not having any current problem with his legs.  
See page 18 of transcript.  He added that he had fractured 
his coccyx in a post-service work-related accident.  The 
Board observes that this accident is shown to have occurred 
in August 1984.  See Employee Injury on Duty report, dated in 
September 1984.  The veteran attributed his claimed 
asbestosis to his having been exposed to brake dust while in 
the military.  See page 10 of transcript.  He added that 
after his period of service he was diagnosed with spots on 
his lungs.  See page 11 of transcript.  The veteran further 
testified that he underwent heart surgery in 1995 and 1997.  
See page 13 of transcript.  He mentioned that he had no heart 
problems in service.  See page 14 of hearing transcript.  

A September 2004 treatment note shows findings reflective of 
chronic back pain and status post lumbar surgery.  

An undated Doctor's Statement, signed by Dr. Newman, contains 
diagnoses of lumbar disc disease and coronary artery disease.  
The lumbar disc disease diagnosis is not shown to have been 
supported (or accompanied) by X-ray findings.  


Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d). In addition, 
if certain chronic diseases (i.e., arthritis) become manifest 
to a compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual,  M21-1, part 
VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  
Also, an opinion by VA's Office of General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.


The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestosis requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Bilateral Leg Disorder

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, no medical record on file supports a finding 
that the veteran now has a bilateral leg disorder.  In fact, 
as noted, he testified in December 2002 that he had no such 
disorder.  See page 18 of transcript.  In the absence of 
proof of a present disability, there cannot be a valid claim 
[of service connection].  Hickson, supra.  See also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability.  See 
February 2002 SOC.  He has not submitted any evidence of a 
diagnosis of a bilateral leg disorder or identified any 
provider of treatment for such disorder.  The threshold 
requirement for establishing entitlement to the benefit 
sought is not met.  Hence, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Low Back Disorder

Medical records on file concerning the veteran's low back are 
limited.  The veteran is shown to have incurred a fractured 
coccyx in a work-related accident in 1984.  Diagnoses of 
chronic back pain and status post lumbar surgery were 
supplied in September 2004.  

As was noted previously, there are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met.

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The earliest competent (medical) evidence 
of any low back-related disability is in 1984, almost 30 
years after the veteran's 1956 service separation.  Nothing 
in the record suggests a nexus between the veteran's low back 
problems and his active service.

The Board notes that a prolonged lapse of time between 
service separation and the earliest documentation of current 
disability, as here, is a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board has considered the 
veteran's own statements relating such disability to his 
military service.  As a layperson he is not competent to 
render a probative opinion on a medical matter, such as a 
nexus between a current low back disorder and his military 
service.  See Espiritu, supra.

The Board observes that lumbar disc disease (not confirmed by 
X-ray findings) has been diagnosed.  Even assuming that a 
degenerative disorder had been confirmed by X-ray studies, it 
is not shown to have been manifested in service or in the 
veteran's first postservice year.  Hence, presumptive service 
connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim; 
hence, it must be denied.


In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.

Asbestosis

As previously mentioned, the veteran claims to have 
asbestosis as a result of his being exposed to brake dust 
during service.  See page 10 of transcript.  While asbestosis 
was included as a diagnosed disorder as part of an undated 
report supplied by a private physician (Dr. Newman), this 
diagnosis is not shown to have been supported by competent 
medical evidence, such as radiographic evidence of 
parenchymal lung disease.  See M21-1, part VI, para. 7.21

As reported, a September 1999 letter shows that the veteran 
was found to have been exposed to asbestos in his postservice 
occupation as a mechanic with the CTA.  Even so, while X-ray 
testing at that time showed some bilateral pleural 
thickening, the physician opined that the veteran's 
respiratory problems, primarily manifested by shortness of 
breath, were likely caused by some type of pulmonary vascular 
problem, as opposed to asbestosis (which was not diagnosed).  

While Dr. Gottlieb, in April 2002, indicated that the veteran 
in the past had some mild asbestos changes with some fibrosis 
in the lower lobes along the pleural areas, he did not supply 
a diagnosis of asbestosis.  

The Board is also mindful of the veteran's December 2001 
responses to the VA-supplied asbestos exposure questionnaire, 
on which he did not report he had been a mechanic for a 
number of years after his service discharge, and that he 
never had a job which involved asbestos.  

In summary, the Board finds that, even if it would concede 
that a verifiable and competent diagnosis of asbestosis is of 
record, which it is not, it would require resorting to an 
excessive degree of speculation to conclude that the 
veteran's asbestosis was related to his military service.  
The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine.  38 C.F.R. § 3.102.  
Rather, while there is no evidence of any in-service asbestos 
exposure, a showing of post-service asbestos exposure is of 
record.  

The Board further observers that the veteran's military 
occupational specialty (MOS) shown on his DD 214 was a light 
weapons infantryman.  Such a military occupation is contrary 
to those, cited in M21-1, Part VI, 7.21, which are shown to 
involve asbestos exposure.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.  

Hole in the Heart

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
entrance examination is not available.  Therefore, the 
veteran is entitled to a presumption of soundness.  However, 
that presumption may be rebutted by clear and unmistakable 
evidence that either the disease or injury existed prior to 
service and was not aggravated by service.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and clear and unmistakable evidence 
that it was not aggravated during service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993); VAOPGCPREC 3-03 (July 
16, 2003).  The determination of whether there is clear and 
unmistakable evidence that a hole in the heart disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The single service medical record on file, the Report of 
Medical Examination at service discharge dated in October 
1956, shows that clinical evaluation of the veteran's heart 
was normal.  

As noted, Dr. Pacifico, in March 1997, informed the veteran 
that the hole in his heart was "present from birth."  

The Board concludes that the evidence constitutes clear and 
unmistakable evidence that the veteran's hole in his heart 
existed prior to service.  The March 1997 medical statement 
from Dr. Pacifico constitutes clear and unmistakable evidence 
that it existed prior to service.  Thus, the Board finds that 
part of the presumption of soundness has been rebutted.

However, VAOPGCPREC 3-03 (July 16, 2003), has established 
that there are two steps to rebut the presumption of 
soundness at entry.  First, there must be clear and 
unmistakable evidence that veteran's hole in his heart 
preexisted service.  Second, there must be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  If both prongs are not met, the presumption 
of soundness at entry is not rebutted.

The veteran's preexisting hole in the heart will be 
considered to have been aggravated by service where there is 
an increase in disability during service unless there is a 
specific finding that the increase is due to that natural 
progress of the disease.

The Board finds that there is "clear and unmistakable" 
evidence demonstrating that the preexisting heart disorder 
was not aggravated by service.  See Cotant v. Principi, 17 
Vet. App. 117, 131 (2003) (holding that the clear and 
unmistakable evidence standard in 38 C.F.R. § 3.306(b) is 
"onerous" and requires an "undebatable" result); Vanerson 
v. West, 12 Vet. App. 254, 261 (1999) (noting that the 
standard of proof for rebutting the presumption of soundness 
is not merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence is that is clear and 
unmistakable, i.e., undebatable); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993) (holding that the burden of proof was 
on the government to rebut the presumption of sound condition 
and stating that the burden of proof is a formidable one).

As noted above, unfortunately, the great majority of the 
veteran's service medical records are unavailable.  However, 
as noted, his October 1956 service separation examination 
revealed that clinical evaluation of his heart was normal.  
This finding is clear, undebatable, and rises to the level of 
clear and unmistakable evidence that the preexisting hole in 
the heart disorder was not aggravated during service.

Thus, there is clear and unmistakable evidence that the hole 
in the heart preexisted service and clear and unmistakable 
evidence that it was not aggravated by service.  Accordingly, 
the presumption of soundness at entry is rebutted.

The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mimics the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that the veteran's hole in the heart was not aggravated 
during service for the purpose of rebutting the presumption 
of soundness (38 U.S.C.A. § 1111), it necessarily follows 
that the disorder was not, in fact, aggravated during service 
(38 U.S.C.A. §§ 1110, 1131).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra. 

The weight of the evidence is against this claim, and it must 
be denied.


ORDER

Service connection for a bilateral leg disorder is denied.

Service connection for a low back disorder is denied.

Service connection for asbestosis is denied.

Service connection for a hole in the heart is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


